Exhibit 10.32

RESTRICTED STOCK UNIT AGREEMENT WITH DIRECTOR

        THIS AGREEMENT, dated as of the [ ] day of [            ], 2008, between
Unum Group, a Delaware corporation (the “Company”), and [            ] (the
“Director”).

W I T N E S S E T H

In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:

1. Grant, Vesting and Forfeiture of Restricted Stock Units.

(a) Grant. Subject to the provisions of this Agreement and to the provisions of
the Unum Group Stock Incentive Plan of 2007 (the “Plan”), the Company hereby
grants to the Director, as of [            ] (the “Grant Date”), [            ]
Restricted Stock Units (the “Restricted Stock Units”), each with respect to one
Share of common stock of the Company, par value $0.10 per Share (“Common
Stock”). All capitalized terms used herein, to the extent not defined, shall
have the meaning set forth in the Plan.

(b) Vesting during the Restriction Period. Subject to the terms and conditions
of this Agreement, the following percentages of the Restricted Stock Units shall
vest and no longer be subject to any restriction on the anniversaries of the
Grant Date set forth below (the period during which restrictions apply is the
“Restriction Period”):

 

Vesting Dates

    

(Anniversaries of

     Grant Date)

   Percentage of Total Grant Vesting

(c) Forfeiture upon Termination of Service; Accelerated Vesting upon Termination
Due to Death or Disability. Upon the Director’s Termination of Service (as
defined below) for any reason (other than due to the Director’s death,
Disability or Retirement) during the Restriction Period, all Restricted Stock
Units still subject to restriction shall be forfeited. Upon the Director’s
Termination of Service during the Restriction Period due to the Director’s
death, Disability or Retirement, the restrictions applicable to all Restricted
Stock Units still subject to restriction shall lapse, and such Restricted Stock
Units shall become free of all restrictions and become fully vested. For
purposes of this Agreement, “Retirement” shall mean the Director’s Termination
of Service after the attainment of at least four years of service[, in each
case, only if such Termination of Service is approved as a “Retirement” by the
Committee]. For purposes of this Agreement, service with the Company shall
include service with the Company’s Affiliates and its successors. Nothing in
this Agreement or the Plan shall confer upon the Director any right to continue
in the service of the Company or any of its Affiliates or interfere in any way
with the right of the Company or any such Affiliates to terminate the Director’s
service at any time. For purposes of this Agreement, “Termination of Service”
means the termination of the Director’s service with the Company and any of its
Subsidiaries or Affiliates.

2. Settlement of Units.

Subject to Section 8 (pertaining to the withholding of taxes), as soon as
practicable after the date on which the Restriction Period expires (and in no
event more than 30 days after such date), the Company shall deliver to the
Director or his or her personal representative, in book-position or certificate
form, one Share that does not bear any restrictive legend for each Share subject
to the Restricted Stock Unit.

3. Nontransferability of the Restricted Stock Units.

During the Restriction Period and until such time as the Restricted Stock Units
are ultimately settled as provided in Section 2 above, the Restricted Stock
Units and the Shares covered by the Restricted Stock Units shall not be
transferable by the Director by means of sale, assignment, exchange,
encumbrance,



--------------------------------------------------------------------------------

pledge, hedge or otherwise. Any purported or attempted transfer of such Shares
or such rights shall be null and void.

4. Rights as a Stockholder.

During the Restriction Period, the Director shall not be entitled to any rights
of a stockholder with respect to the Restricted Stock Units (including, without
limitation, any voting rights), provided that with respect to any dividends paid
on Shares underlying the Restricted Stock Units, such dividends will be
reinvested into additional Restricted Stock Units, which shall vest at such time
as the underlying Restricted Stock Units vest and shall be settled at that time.

5. Adjustment; Change in Control.

In the event of certain transactions during the Restricted Period, the
Restricted Stock Units shall be subject to adjustment as provided in
Section 3(d) of the Plan or any applicable successor provision under the Plan.
In the event of a Change in Control before the Restricted Stock Units vest, the
restrictions applicable to the Restricted Stock Units shall lapse, such
Restricted Stock Units shall become free of all restrictions and become fully
vested, consistent with Section 10(a)(iii) of the Plan, and shall be settled
within 5 days following the Change in Control; provided, however, that any
Restricted Stock Units that constitute “nonqualified deferred compensation” as
defined under Section 409A of the Code shall not be settled upon such Change in
Control unless the Change in Control constitutes a “change in control event”
within the meaning of Section 409A of the Code.

6. Payment of Transfer Taxes, Fees and Other Expenses.

The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of Shares received by a Director in
connection with the Restricted Stock Units, together with any and all other fees
and expenses necessarily incurred by the Company in connection therewith.

7. Other Restrictions.

(a) The Restricted Stock Units shall be subject to the requirement that, if at
any time the Committee shall determine that (i) the listing, registration or
qualification of the Shares subject or related thereto upon any securities
exchange or under any state or federal law is required, or (ii) the consent or
approval of any government regulatory body is required, then in any such event,
the grant of Restricted Stock Units shall not be effective unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.

(b) The Director is a Restricted Person under the Company’s Insider Trading
Policy (as in effect from time to time and any successor policies). Accordingly,
the Director shall be required to obtain pre-clearance from the General Counsel
or Securities Counsel of the Company prior to purchasing or selling any of the
Company’s securities, including any Shares issued upon vesting of the Restricted
Stock Units, and may be prohibited from selling such Shares other than during an
open trading window. The Director further acknowledges that, in its discretion,
the Company may prohibit the Director from selling such Shares even during an
open trading window if the Company has concerns with respect to insider trading.

8. Taxes.

As a non-employee director of the Company, the Director will be responsible for,
and will duly and timely comply with all applicable laws relating to, the
collection, payment, reporting and remittance of any and all federal, state or
local taxes, charges or fees resulting from the receipt of amounts described in
this Agreement. Neither the Company nor any of its Affiliates shall be liable
for any such taxes, charges or fees resulting from the receipt of amounts
described in this Agreement.



--------------------------------------------------------------------------------

9. Notices.

All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

            If to the Director:

            At the most recent address

            on file at the Company.

            If to the Company:

            Unum Group

            1 Fountain Square

            Chattanooga, Tennessee 37402

            Attention: Executive Compensation, Human Resources

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 9. Notices and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Director consents to electronic delivery of
documents required to be delivered by the Company under the securities laws.

10. Effect of Agreement.

This Agreement is personal to the Director and, without the prior written
consent of the Company, shall not be assignable by the Director otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Director’s legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.

11. Laws Applicable to Construction; Consent to Jurisdiction.

The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement, the Restricted Stock Units are subject to the terms and
conditions of the Plan, which is hereby incorporated by reference.

12. Severability.

The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

13. Conflicts and Interpretation.

In the event of any conflict between this Agreement and the Plan, the Plan shall
control. In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (a) interpret the Plan, (b) prescribe, amend and rescind
rules and regulations relating to the Plan, and (c) make all other
determinations deemed necessary or advisable for the administration of the Plan.
The Director hereby acknowledges that a copy of the Plan has been made available
to him and agrees to be bound by all the terms and provisions thereof. The
Director and the Company each acknowledges that this Agreement (together with
the Plan) constitutes the entire agreement and supersedes all other agreements
and understandings, both written and oral, among the parties or either of them,
with respect to the subject matter hereof.



--------------------------------------------------------------------------------

14. Amendment.

The Company may modify, amend or waive the terms of the Restricted Stock Unit
award, prospectively or retroactively, but no such modification, amendment or
waiver shall materially impair the rights of the Director without his or her
consent, except as required by applicable law, stock exchange rules, tax rules
or accounting rules. The waiver by either party of compliance with any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.

15. Section 409A.

It is the intention of the Company that the Restricted Stock Units shall either
(a) not constitute “nonqualified deferred compensation” as defined under
Section 409A of the Code or (b) comply in all respects with the requirements of
Section 409A of the Code and the regulations promulgated thereunder, such that
no delivery of Shares pursuant to this Agreement will result in the imposition
of taxation or penalties as a consequence of the application of Section 409A of
the Code. Shares in respect of any Restricted Stock Units that (i) constitute
“nonqualified deferred compensation” as defined under Section 409A of the Code
and (ii) vest as a consequence of the Director’s Termination of Service shall
not be delivered until the date that the Director incurs a “separation from
service” within the meaning of Section 409A of the Code (or, if the Director is
a “specified employee” within the meaning of Section 409A of the Code and the
regulations promulgated thereunder, the date that is six months following the
date of such “separation from service”). If the Company determines after the
Grant Date that an amendment to this Agreement is necessary to ensure the
foregoing, it may, notwithstanding Section 14, make such an amendment within the
time period permitted by the applicable Treasury Regulations, effective as of
the Grant Date or any later date, without the consent of the Director.

16. Headings.

The headings of Sections herein are included solely for convenience of reference
and shall not affect the meaning or interpretation of any of the provisions of
this Agreement.

17. Counterparts.

This Agreement may be executed in counterparts, which together shall constitute
one and the same original.

IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Director has hereunto set the Director’s hand.

 

UNUM GROUP By:      

[name]

[title]

       